 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”), is dated as of this 28th day of April,
2017, by and between CODA OCTOPUS GROUP, INC., a Delaware corporation, CODA
OCTOPUS PRODUCTS, INC., a Delaware corporation, and CODA OCTOPUS COLMEK, INC., a
Utah Corporation (individually and/or collectively, the “Borrower”), and HSBC
BANK USA, N.A., its successors and/or assigns (the “Lender”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, Borrower and Lender agree as follows:

 

1. DEFINITIONS. As used in this Agreement the terms listed below shall have the
following meanings unless otherwise required by the context:

 

a) Affiliate: An Affiliate of the Borrower shall mean any entity which, directly
or indirectly, controls or is controlled by or is under common control with the
Borrower. An entity shall be deemed to be “controlled by” another entity if such
other entity possesses, directly or indirectly, power to direct or cause the
direction of the management and policies of such entity whether by contract,
ownership of voting securities, membership interests or otherwise.

 

b) Business Day: Shall mean any day on which commercial banks are open for
domestic and international business, including dealings in Dollar deposits, in
London, England and New York, New York, and with respect to all other matters,
any day other than a day on which commercial banks in New York, New York are
authorized or required by law to close.

 

c) Capital Expenditures: Shall mean, for any period, the aggregate of all
expenditures made by Borrower during such period that, in conformity with GAAP,
required to be included in or reflected on the balance sheet as a capital asset
of Borrower.

 

d) Capital Lease: Shall mean any lease of any property (whether real, personal
or mixed) that, in conformity with GAAP, should be accounted for as a capital
lease. For avoidance of doubt, the determination of whether a lease is a Capital
Lease shall be based upon GAAP as in effect on the date hereof and without
giving effect to any future modification of GAAP resulting in operating leases
being recharacterized as capital lease obligations for accounting purposes.

 

e) Capital Lease Obligations: Shall have the meaning provided in sub-clause (c)
of the definition of “Indebtedness”.

 

f) Chief Financial Officer: Shall mean the person who is the senior manager or
officer of Borrower who is responsible for overseeing the financial activities
of Borrower and the preparation of the Borrower’s financial statements.

 

g) Collateral: Shall have the meaning ascribed to such term in the Security
Agreement.

 

h) Equity Interests: Of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting including common stock, preferred stock, convertible securities or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

 

  

 

 

i) Fixed Charge Coverage Ratio: shall mean (A) the sum of (i) earnings before
interest, taxes, depreciation and amortization of Borrower, less (ii) income
taxes, less (iii) distributions and dividends of Borrower, less (iv) maintenance
Capital Expenditures and other unfinanced Capital Expenditures, divided by (B)
the sum of principal and interest payments due under indebtedness.

 

j) GAAP: Shall mean generally accepted accounting principles in the United
States of America in effect from time to time.

 

k) Governmental Authority: Any governmental or quasi-governmental authority,
agency, authority, board, commission, or governing body authorized by federal,
state or local laws or regulations as having jurisdiction over the Lender, or
the Borrower.

 

l) Guarantor: Shall mean collectively, CODA OCTOPUS MARTECH LIMITED, a UK
limited liability company, CODA OCTOPUS PRODUCTS PTY LTD, an Australian limited
liability company, and CODA OCTOPUS PRODUCTS LIMITED, a UK limited liability
company, and any other Person who may hereafter guarantee payment or performance
of the whole or any part of the obligations due under any Loan Document and
“Guarantors” shall mean collectively all such Persons.

 

m) Guaranty: Shall mean any guaranty of the obligations due under any Loan
Document of Borrower executed by a Guarantor in favor of Lender, including,
without limitation, that certain Guaranty Agreement dated of even date herewith,
as the same may be amended or modified from time to time.

 

n) Indebtedness: Of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include (a) all
indebtedness, debt and similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness; (b) all indebtedness for borrowed money; (c) Capital
Lease Obligations; (d) notes payable and drafts accepted representing extensions
of credit whether or not representing obligations for borrowed money; (e) any
obligation owed for all or any part of the deferred purchase price of property
or services if the purchase price is due more than six (6) months from the date
the obligation is incurred or is evidenced by a note or similar written
instrument; (f) all guaranties of such Person with respect to Indebtedness
described in subparagraphs (a) through (e) of this definition; (g) the net
amount of all obligations then due of such Person under any interest rate hedge;
and (h) all indebtedness secured by any lien on any property or asset owned or
held by that Person regardless of whether the indebtedness secured thereby shall
have been assumed by that Person or is nonrecourse to the credit of that Person.

 

o) Interest Expense: Shall mean, for any period, as to any Person, as determined
in accordance with GAAP, the total interest expense of such Person, whether paid
or accrued during such period but without duplication (including the interest
component of Capital Leases for such period), excluding interest paid in
property other than cash.

 

 2 

 

 

p) Loan: That certain loan in the original principal amount of up to EIGHT
MILLION AND 00/100 DOLLARS ($8,000,000.00), as evidenced by the Note and secured
by the Security Agreement and the other Loan Documents as provided herein.

 

q) Loan Document(s): Any and all documents evidencing, securing, or executed in
connection with the Loan, including, without limitation, the Note, the Security
Agreement and this Agreement.

 

r) Maturity Date: Means April ___, 2022.

 

s) Note: That certain Promissory Note dated as of even date herewith from
Borrower in favor of Lender in the original principal amount of EIGHT MILLION
AND 00/100 DOLLARS ($8,000,000.00) (as the same may be amended, restated,
modified or replaced from time to time, the “Note”).

 

t) Permitted Liens: Means:

 

(a) liens in favor of Lender;

 

(b) liens for taxes or assessments or other governmental charges or levies if
not yet due and payable or the non-payment of which is being contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
set aside on the Borrowers’ or the applicable Subsidiarys’ books, but only so
long as no foreclosure, distraint, sale or similar proceedings have been
commenced with respect thereto and remain unstayed for a period of thirty (30)
days after their commencement;

 

(c) liens on leased equipment granted in connection with the leasing of such
equipment in favor of the lessor of such equipment;

 

(d) liens of record as of the date hereof listed on Schedule 4(f) attached
hereto; and

 

(e) liens securing the Subordinated Debt.

 

u) Person: A natural person, a partnership, a joint venture, an unincorporated
association, a limited liability company, a corporation, a trust, any other
legal entity, or any Governmental Authority.

 

v) Receivables: Shall mean and include as to Borrower, all of Borrower’s
accounts, contract rights, instruments (including promissory notes and other
instruments evidencing Indebtedness owed to Borrower by their Affiliates),
documents, chattel paper (whether tangible or electronic), general intangibles
relating to accounts, drafts and acceptances, and all other forms of obligations
owing to Borrower arising out of or in connection with the sale, lease or other
disposition of Inventory or the rendition of services, all guarantees and other
security therefor, whether secured or unsecured, now existing or hereafter
created, and whether or not specifically sold or assigned to Lender hereunder.

 

w) Security Agreement: Collectively, (i) that certain Security Agreement dated
as of even date herewith from CODA OCTOPUS GROUP, INC. in favor of Lender, (ii)
that certain Security Agreement dated as of even date herewith from CODA OCTOPUS
PRODUCTS, INC. in favor of Lender, (iii) that certain Security Agreement dated
as of even date herewith from CODA OCTOPUS COLMEK, INC. in favor of Lender, and
any replacements or additions, and all modifications and amendments to any of
the foregoing.

 

 3 

 

 

x) Subordinated Debt: Shall mean Indebtedness of the Borrower approved by Lender
from time to time, which shall be subordinated to the obligations under any Loan
Document on terms satisfactory to Lender in its sole discretion, and all
modifications, extensions or renewals thereof.

 

y) Subsidiary: Shall mean, with respect to any Person, a corporation or other
entity of whose equity interests having ordinary voting power (other than Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the directors or managers of such corporation or other
entity, or other Persons performing similar functions for such entity, are
owned, directly or indirectly, by such Person.

 

2. THE LOAN.

 

(a) The proceeds of the Loan shall be advanced on the date hereof to Borrower to
be used to refinance existing indebtedness and for other business purposes of
Borrower. Funds repaid under the Loan may not be reborrowed.

 

(b) Borrower shall pay principal and interest on the Loan in accordance with the
terms of the Note. In addition, within thirty (30) days after Borrower’s
delivery of its annual financial statements as required under Section 6(a)
hereof, Borrower shall make an annual principal payment under the Loan in an
amount equal to $700,000 each during the term of the Loan.

 

3. EXPENSES: Borrower shall pay all fees and charges incurred in the procuring
and making of the Loan and all other expenses incurred by Lender during the term
of the Loan, including without limitation Florida Documentary Stamp Taxes, if
applicable, Florida Intangible Taxes, if applicable, recording expenses and the
reasonable fees of the attorneys for Lender. The Borrower shall also pay any and
all insurance premiums, taxes, assessments, and other charges, liens and
encumbrances upon the Collateral. Such amounts, unless sooner paid, shall be
paid from time to time as Lender shall request either to the Person to whom such
payments are due or to Lender if Lender has paid the same.

 

4. WARRANTIES AND REPRESENTATIONS OF BORROWER. Borrower represents and warrants
(which representations and warranties shall be deemed continuing) as follows:

 

a) Organization Status. Each Borrower is a corporation, (i) duly organized and
existing under the laws of the jurisdiction of its formation, (ii) is in good
standing under the laws of the jurisdiction of its formation, and (iii) Coda
Octopus Products, Inc. is qualified to do business in the State of Florida.

 

b) Compliance with Laws. Borrower is in compliance in all material respects with
all laws, regulations, ordinances and orders of all Governmental Authorities.

 

c) Accurate Information. All information now and hereafter furnished to Lender
is and will be true, correct and complete in all material respects. Any such
information relating to Borrower’s financial condition has and will accurately
reflect such financial condition as of the date(s) thereof, (including all
contingent liabilities of every type), and Borrower further represents that its
financial condition has not changed materially and adversely since the date(s)
of such documents.

 

 4 

 

 

d) Authority to Enter into Loan Documents. Borrower has full power and authority
to enter into the Loan Documents and consummate the transactions contemplated
hereby, and the facts and matters expressed or implied in the opinions of its
legal counsel are true and correct.

 

e) Validity of Loan Documents. The Loan Documents have been approved by those
Persons having proper authority, and are in all respects legal, valid and
binding according to their terms.

 

f) Priority of Lien on Personalty. Except for Permitted Liens, no chattel
mortgage, bill of sale, security agreement, financing statement or other title
retention agreement has been or will be executed with respect to any of the
Collateral unless otherwise approved by Lender in accordance with the Security
Agreement.

 

g) Conflicting Transactions of Borrower. The consummation of the transaction
hereby contemplated and the performance of the obligations of Borrower under and
by virtue of the Loan Documents will not result in any breach of, or constitute
a default under, any lease, loan or credit agreement, or other instrument to
which Borrower is a party or by which they may be bound or affected.

 

h) Pending Litigation. There are no actions, suits or proceedings pending
against Borrower, the Collateral, or, to its knowledge, circumstances which
could lead to such action, suits or proceedings against or affecting Borrower,
the Collateral, or involving the validity or enforceability of any of the Loan
Documents, before or by any Governmental Authority, except actions, suits and
proceedings which have been specifically disclosed to and approved by Lender in
writing, as more particularly provided on Exhibit “A” attached hereto; and
Borrower is not in default with respect to any order, writ, injunction, decree
or demand of any court or any Governmental Authority.

 

i) Condition of Collateral. The Collateral is not now damaged or injured as a
result of any fire, explosion, accident, flood or other casualty.

 

j) Discharge of Liens and Taxes. Borrower has duly filed, paid and/or discharged
all taxes or other claims that may become a lien on any of its property or
assets, except to the extent that such items are being appropriately contested
in good faith and an adequate reserve for the payment thereof is being
maintained.

 

k) Sufficiency of Capital. Neither Borrower is, and after consummation of this
Agreement and after giving effect to all indebtedness incurred and liens created
by Borrower in connection with the Note and any other Loan Documents, will be,
insolvent within the meaning of 11 U.S.C. § 101, as in effect from time to time.

 

l) ERISA. Each employee pension benefit plan, as defined in Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained by Borrower meets,
as of the date hereof, the minimum funding standards of ERISA and all applicable
regulations thereto and requirements thereof, and of the Internal Revenue Code
of 1986, as amended. No “Prohibited Transaction” or “Reportable Event” (as both
terms are defined by ERISA) has occurred with respect to any such plan.

 

m) Indemnity. Borrower will indemnify Lender and its affiliates from and against
any losses, liabilities, claims, damages, penalties or fines imposed upon,
asserted or assessed against or incurred by Lender arising out of the inaccuracy
or breach of any of the representations contained in this Agreement or any other
Loan Document, except for claims arising from the gross negligence or willful
misconduct of Lender.

 

 5 

 

 

n) No Default. There is no Event of Default or default on the part of Borrower
under this Agreement, the Note, or the Security Agreement, and no event has
occurred and is continuing which with notice, or the passage of time, or either,
would constitute an Event of Default under any provision thereof.

 

o) Anti-Terrorism Laws.

 

a) General. Neither Borrower nor any subsidiary or affiliate of Borrower is in
violation of any anti-terrorism law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any anti-terrorism
law.

 

b) Executive Order No. 13224. Neither Borrower nor any affiliate of Borrower or
their respective agents acting or benefiting in any capacity in connection with
the Loan or other transactions hereunder, is any of the following (each a
“Blocked Person”):

 

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

 

(iii) a person or entity with which Lender is prohibited from dealing or
otherwise engaging in any transaction by any anti-terrorism law;

 

(iv) a person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

 

(v) a person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

 

(vi) a person or entity who is affiliated or associated with a person or entity
listed above.

 

Neither Borrower nor any of its agents acting in any capacity in connection with
the Loan or other transactions hereunder (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order No. 13224.

 

c) Sanctions. None of the Borrower, any of its Subsidiaries, any director or
officer, or any employee, agent, or Affiliate, of the Borrower or any of its
Subsidiaries is an individual or entity that is, or is owned or controlled by
Persons that are, (i) the subject of any sanctions administered or enforced by
the US Department of the Treasury’s Office of Foreign Assets Control, the US
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or the Hong Kong Monetary Authority (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions, including, without
limitation, currently, the Crimea region of Ukraine, Cuba, Iran, North Korea,
Sudan and Syria.

 

 6 

 

 

d) Anti-Bribery. None of the Borrower or any of its Subsidiaries nor to the
knowledge of the Borrower, any director, officer, agent, employee, Affiliate or
other person acting on behalf of the Borrower or any of its Subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of any applicable anti-bribery law, including but not
limited to, the United Kingdom Bribery Act 2010 (the “UK Bribery Act”) and the
U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”). Furthermore, the
Borrower and, to the knowledge of the Borrower, its Affiliates have conducted
their businesses in compliance with the UK Bribery Act, the FCPA and similar
laws, rules or regulations and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith, and

 

The Borrower will not, directly or indirectly, use the proceeds of the Loan, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any person
(including any person participating in the Loan, whether as underwriter,
advisor, investor, or otherwise).

 

5. COVENANTS. Borrower covenants and agrees with Lender as follows:

 

a) Taxes. Borrower certifies that it has filed or caused to be filed all
federal, state and other tax returns which are required to be filed, and has
paid or caused to be paid all taxes as shown on said returns or in any manner
due to be paid (including, but not limited to, ad valorem and personal property
taxes) or on any assessment received by Borrower and not being contested in good
faith, to the extent that such taxes have become due. Borrower further certifies
that Borrower has paid all other taxes, levies and charges of any nature,
including any governmental charges.

 

b) Notice of Litigation. Borrower shall promptly give Lender written notice of
(a) a judgment entered against Borrower, or (b) the commencement of any action,
suit, claim, counterclaim or proceeding against or investigation of Borrower
which, if adversely determined, would materially adversely affect the business
of Borrower, or which questions the validity of this Agreement, the Note, the
Security Agreement, or any other actions or agreements taken or to be made
pursuant to any of the foregoing.

 

c) Notice of Default. Borrower shall promptly give Lender written notice of any
act of default under any agreement with Lender or under any other material
contract to which Borrower is a party and of any acceleration of indebtedness
caused thereby which would have a materially adverse effect to the business of
Borrower.

 

 7 

 

 

d) Reports. Borrower shall promptly furnish Lender with copies of all
stockholder, governmental agency, and other special reports pertaining to or
affecting Borrower, which would materially adversely affect the business of
Borrower.

 

e) Change in Management of Borrower. Borrower shall not change its key
management during the term of the Loan without the prior written consent of
Lender, which shall not be unreasonably withheld.

 

f) Change in Fiscal Year. No Borrower shall change its fiscal year without the
prior written consent of Lender. Borrower’s fiscal year ends on October 31.

 

g) Title to Collateral. Borrower will deliver to Lender, on demand, copies of
any contracts, bills of sale, statements, receipted vouchers or agreements under
which Borrower claims title to any of the Collateral.

 

h) Payment of Debts. Borrower shall pay and discharge when due, and before
subject to penalty or further charge, and otherwise satisfy before maturity or
delinquency, all obligations, debts, taxes, and liabilities of whatever nature
or amount, except those which Borrower in good faith disputes.

 

i) Collection of Insurance Proceeds. Borrower will cooperate with Lender in
obtaining for Lender the benefits of any insurance or other proceeds lawfully or
equitably payable to it in connection with the transaction contemplated hereby
and the collection of any indebtedness or obligation of Borrower to Lender
incurred hereunder.

 

j) Indebtedness. Borrower shall not issue any evidence of Indebtedness or
create, assume, guarantee, become contingently liable for, or suffer to exist
Indebtedness in addition to Indebtedness to the Lender other than trade debt,
value added tax (VAT), import duty and other similar tax obligations in the
ordinary course of business. Guarantor shall not issue any evidence of
Indebtedness or create, assume, guarantee, become contingently liable for, or
suffer to exist Indebtedness in addition to Indebtedness to the Lender in excess
of $250,000.

 

k) No Defaults. Borrower is not in default in the payment of the principal of or
interest on any Indebtedness, including any Subordinated Debt, or under any
instrument or agreement under or subject to which any Indebtedness has been
issued and no event has occurred under the provisions of any such instrument or
agreement which with or without the lapse of time or the giving of notice, or
both, constitutes or would constitute an event of default thereunder.

 

l) Sale of Interest. There shall not be any sale or transfer of ownership of any
interest in the Borrower without the Lender’s prior written consent unless such
transfer shall not result in change in control of Borrower.

 

m) Loans or Advances. Borrower shall not make any loans or advance to any
individual, partnership, corporation, limited liability company, trust or other
organization or person, including without limitation, its officers and
employees; provided, however, that Borrower may make advances to its employees,
including its members or officers, with respect to expenses incurred or to be
incurred by such employees in the ordinary course of business which expenses are
reimbursable by Borrower; and provided further, however, that Borrower may
extend credit in the ordinary course of business in accordance with customary
trade practices.

 

 8 

 

 

n) Distributions. Borrower shall not, without prior written permission of the
Lender, make any distribution (including dividends or other one-time payments to
any shareholders) to any of Borrower’s members, managers or shareholders in cash
or in property or redeem, purchase or otherwise acquire, directly or indirectly,
any interests, provided, so long as Borrower is not in default hereunder, such
distributions may be made to the members, managers or shareholders of Borrower
in such amounts as are necessary to pay the tax liability of such members,
managers or shareholders due as a result of such member’s, manager’s or
shareholder’s interest in the Borrower. Notwithstanding the foregoing, so long
as no Event of Default shall exist, Borrower may make immaterial equity
repurchases from employees upon the termination of their employment with
Borrower; provided, however, Borrower shall remain in proforma compliance with
the financial covenants contained herein after giving effect to any such
repurchase and provide evidence satisfactory to Lender in its sole discretion of
such compliance.

 

o) Investments. The Borrower shall not make investments in, or advances to, any
individual, partnership, corporation, limited liability company, trust or other
organization or person other than as previously specifically consented to in
writing by the Lender. The Borrower will not purchase or otherwise invest in or
hold securities, nonoperating real estate or other nonoperating assets or
purchase all of substantially all of the assets of any entity other than as
previously specifically consented to in writing by the Lender.

 

p) Merger. Borrower shall not merge or consolidate or be merged or consolidated
with or into any other entity; provided, however, so long as no Event of Default
shall have occurred, the co-Borrowers party to this Agreement may consolidate or
merge entities so long as (i) the surviving entity remains in good standing and
active, and (ii) Borrower provides Lender with prior written notice and copies
of all proposed merger documentation.

 

q) Capital Expenditures. The Borrower shall not, directly or indirectly, make or
commit to make Capital Expenditures by lease, purchase, or otherwise, except in
the ordinary and usual course of business for the purpose of (i) replacing or
upgrading machinery, equipment, software or other personal property, and (ii)
research and development.

 

r) Sale of Assets. Borrower shall not sell, lease or otherwise dispose of any of
its assets, except in the ordinary and usual course of business and except for
the purpose of replacing machinery, equipment or other personal property which,
as a consequence of wear, duplication or obsolescence, is no longer used or
necessary in the Borrower’s business, provided that fair consideration is
received therefor.

 

s) Restriction on Liens. Except for Permitted Liens, Borrower shall not grant
any security interest in, or mortgage of, any of its properties or assets
including the Collateral. Borrower shall not enter into any agreement with any
person other than the Lender that prohibits the Borrower from granting any
security interest in, or mortgage of, any of its properties or assets including
the Collateral.

 

t) Guaranties. Borrower shall not guarantee or otherwise in any way become or be
responsible for obligations of any other Person, whether by agreement to
purchase the indebtedness of any other Person, or agreement for the furnishing
of funds to any other Person through the purchase of goods, supplies or services
(or by way of stock purchase, capital contribution, advance or loan) for the
purpose of paying or discharging indebtedness of any other Person, or otherwise.

 

u) Further Assurances and Preservation of Security. Borrower will do all acts
and execute all documents for the better and more effective carrying out of the
intent and purposes of this Agreement, as Lender shall reasonably require from
time to time, and will do such other acts necessary or desirable to preserve and
protect the collateral at any time securing or intending to secure the Note, as
Lender may require.

 

 9 

 

 

v) No Assignment. Borrower shall not assign this Agreement or any interest
therein and any such assignment is void and of no effect. Lender may assign this
Agreement and any other Agreements contemplated hereby, and all of its rights
hereunder and thereunder, and all provisions of this Agreement shall continue to
apply to the Loan. Lender also shall have the right to participate the Loan with
any other lending institution. Lender agrees to notify Borrower of any such
assignment or participation.

 

w) Access to Books and Records. Borrower shall allow Lender, or its agents,
after reasonable prior notice and during reasonable normal business hours, to
access to Borrower’s books, records and such other documents, and allow Lender,
at Borrower’s expense, to inspect, audit and examine the same and to make
extracts therefrom and to make copies thereof.

 

x) Business Continuity. Borrower shall conduct its business in substantially the
same manner and locations as such business is now and has previously been
conducted during the term of the Loan.

 

y) Insurance.

 

a) Borrower shall obtain, maintain and keep in full force and effect during the
term of the Loan adequate insurance coverage, with all premiums paid thereon and
without notice or demand, with respect to its properties and business against
loss or damage of the kinds and in the amounts customarily insured against by
companies of established reputation engaged in the same or similar businesses
including, without limitation:

 

(i) Public liability insurance insuring against all claims for personal or
bodily injury, death, or property damage in such amounts as Lender may require.
Such policy shall include an additional insured endorsement naming the Lender;
and

 

(ii) Insurance in such amounts and against such other casualties and
contingencies as may from time to time be reasonably required by Lender.

 

b) All policies of insurance required hereunder shall: (i) be written by
carriers which are licensed or authorized to transact business in the State of
Florida, and are rated “A” or higher, Class XII or higher, according to the
latest published Best’s Key Rating Guide and which shall be otherwise acceptable
to Lender in all other respects, (ii) provide that the Lender shall receive
notice in accordance with industry standard principles from the insurer before a
cancellation, modification, material change or non-renewal of the policy becomes
effective, and (iii) be otherwise reasonably satisfactory to Lender.

 

c) Borrower shall not, without the prior written consent of Lender, take out
separate insurance concurrent in form or contributing with regard to any
insurance coverage required by Lender.

 

d) At all times during the term of the Loan, Borrower shall have delivered to
Lender the original (or a certified copy) of all policies of insurance required
hereby, together with receipts or other evidence that the premiums therefor have
been paid (or are otherwise in full force and effect subject to a timely
periodic payment plan).

 

 10 

 

 

e) Not less than thirty (30) days prior to the expiration date of any insurance
policy, Borrower shall deliver to Lender the original (or certified copy), or
the original certificate, as applicable, of each renewal policy, together with
receipts or other evidence that the premiums therefor have been paid (or are
otherwise in full force and effect subject to a timely periodic payment plan).

 

f) The delivery of any insurance policy and any renewals thereof, shall
constitute an assignment thereof to Lender, and Borrower hereby grants to Lender
a security interest in all such policies, in all proceeds thereof and in all
unearned premiums therefor.

 

z) Indemnification. Borrower hereby indemnifies and holds Lender, its directors,
officers, agents, employees and attorneys harmless from and against any
liability, loss, expenses, damage of any nature, and claims, including, without
limitation, any and all present or future environmental liability or costs
related to the Premises, brokers’ claims, arising in connection with the Loan,
except for claims arising from the gross negligence or willful misconduct of
Lender, its directors, officers, agents, employees or attorneys.

 

aa) Primary Deposit Relationship. At all times during the term of the Loan,
Borrower shall maintain a deposit relationship with Lender.

 

bb) Anti-Terrorism Laws. Borrower shall not nor shall it permit any subsidiary,
affiliate or agent to:

 

a) conduct any business or engage in any transaction or dealing with any Blocked
Person, including the making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person.

 

b) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.

 

c) engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other anti-terrorism law. Borrower shall deliver to Lender any certification
or other evidence requested from time to time by Lender in its sole discretion,
confirming Borrower’s compliance with this Section.

 

d) Borrower will not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loan, whether as underwriter,
advisor, investor or otherwise).

 

e) No part of the proceeds of the Loan will be used, directly or indirectly, for
any payments that could constitute a violation of any applicable anti-bribery
law.

 

 11 

 

 

6. FINANCIAL STATEMENTS. Each Borrower and/or Guarantor, as applicable, will
furnish to Lender:

 

  a) As soon as available to CODA OCTOPUS, INC., but in any event within 150
days after the close of each fiscal year, annual audited financial statements,
including consolidated and consolidating information, if applicable, prepared in
form acceptable to Lender, which shall be prepared by a certified public
accountant acceptable to Lender;         b) As soon as available to CODA
OCTOPUS, INC., but in any event within 45 days after the close of each fiscal
quarter, a full and complete signed copy of internally prepared financial
statements, including consolidated and consolidating information, prepared in
form acceptable to Lender, which shall include a balance sheet of the Borrower,
as of the end of such quarter, and statement of profit and loss of the Borrower
reflecting the results of its operations during such quarter. Such statements
shall include a detailed schedule of accounts receivable aging, accounts payable
aging, construction in progress report, and completed contracts report in form
acceptable to Lender. Together with the submission of such financial statements,
Borrower shall deliver a Covenant Compliance Certificate in the form attached
hereto as Exhibit B verifying Borrower’s compliance with all financial covenants
contained herein and certifying that no Event of Default then exists.         c)
As soon as available to CODA OCTOPUS, INC., but in any event within 150 days
after the close of each fiscal year, filed Federal business tax returns,
including all schedules thereto, prepared by a certified public accountant
acceptable to Lender on an accrual basis for the prior year on or before March
31 of each year, or by such other date approved by the Lender; provided,
however, in the event the Borrower files an extension to the tax returns, the
tax return shall be due on or before 30 days of such filing, but not later than
November 15 of each year.         d) From time to time, such financial data and
information about Borrower as Lender may reasonably request, to be delivered
concurrently with the financial data and information required under this Section
6; and         e) Any financial data and information about the Guarantor of the
obligations as Lender may reasonably request, to be delivered concurrently with
the financial data and information required under this Section 6.

 

7. FINANCIAL COVENANTS. The Borrower will not at any time or during any fiscal
period (as applicable) fail to be in compliance with any of the financial
covenants in this Section, which financial covenants shall be tested on an
annual basis at Borrower’s fiscal year end unless specified otherwise in this
Section 7.

 

a) Minimum Fixed Charge Coverage Ratio. At all times during the term of the
Loan, Borrower shall maintain a combined Fixed Charge Coverage Ratio of not less
than 1.50 to 1.00. This covenant shall be tested quarterly on a trailing twelve
(12) month basis.

 

 12 

 

 

b) Total Liabilities to Tangible Net Worth. Borrower shall maintain an aggregate
ratio of total liabilities to tangible net worth not to exceed 3.00 to 1.00.
This covenant shall be tested quarterly.

 

8. DEFAULT. “Event of Default” shall mean the occurrence of one or more of any
of the following events:

 

a) default of any liability, obligation covenant or undertaking of the Borrower
or any guarantor of the obligations to the Lender, hereunder or otherwise,
including, without limitation, failure to pay in full when due any installment
of principal or interest or default of the Borrower or any guarantor of the
obligations under any other Loan Document or any other agreement with the Lender
continuing for 15 days with respect to any default (other than with respect to
the payment of money for which there is no grace period;

 

c) failure of the Borrow to maintain aggregate collateral security value
satisfactory to the Lender continuing for 15 days;

 

d) default of any material liability, obligation or undertaking of the Borrower
or any guarantor of the obligations to any other party continuing for 15 days;

 

e) if any statement, representation or warranty heretofore, now or hereafter
made by the Borrower or any guarantor of the obligations in connection with this
Agreement or in any supporting financial statement of the Borrower or any
guarantor of the obligations shall be determined by the Lender to have been
false or misleading in any material respect when made;

 

f) if the Borrower, or any guarantor hereof is a corporation, trust, partnership
or limited liability company, the liquidation, termination or dissolution of any
such organization, or the merger or consolidation of such organization into
another entity (except as permitted under Section 4(p) above), or its easing to
carry on actively its present business or the appointment of a receiver for its
property;

 

g) the institution by or against the Borrower, any endorser or any guarantor
hereof of any proceedings under the Bankruptcy Code 11 USC Section 101 et seq.
or any other law in which the Borrower, any endorser or any guarantor hereof is
alleged to be insolvent or unable to pay its debts as they mature, or the making
by the Borrower, any endorser or any guarantor hereof of an assignment for the
benefit of credits or the granting by the Borrower, any endorser or any
guarantor hereof of a trust mortgage for the benefit of creditors (each of the
foregoing in this subclause an “Insolvency Default”);

 

h) the service upon the Lender of a writ in which the Lender is named as trustee
of the Borrower or any guarantor hereof;

 

i) a judgment or judgments for the payment of money shall be rendered against
the Borrower or any guarantor hereof, and any such judgment shall remain
unsatisfied and in effect for any period of thirty (30) consecutive days without
a stay of execution;

 

j) any levy, lien (including mechanics lien) except as permitted under any of
the other loan documents between the Lender and the Borrower, seizure,
attachment, execution or similar process shall be issued or levied on any of the
property of the Borrower or any guarantor hereof;

 

 13 

 

 

k) the termination or revocation of any guaranty hereof; or

 

l) the occurrence of such a change in the condition or affairs (financial
orotherwise) of the Borrower, any endorser or any guarantor hereof, or the
occurrence of any other event or circumstance, such that the Lender, in its sole
discretion, deems that it is insecure or that the prospects for timely payment
or performance of any obligation of the Borrower, any endorser or any guarantor
hereof to the Lender has or may be impaired.

 

9. REMEDIES OF LENDER. Upon the happening of an Event of Default, then Lender
may, at its option, upon written notice to Borrower:

 

a) Cancel this Agreement;

 

b) Commence an appropriate legal or equitable action to enforce performance of
this Agreement;

 

c) Accelerate the payment of the Note and the Loan and any other sums secured by
the Security Agreement, apply all or any portion of any equity funds toward
payment of the Loan, and commence appropriate legal and equitable action to
collect all such amounts due Lender; and

 

d) Exercise any other rights or remedies Lender may have under the Security
Agreement or other Loan Documents referred to in this Agreement or executed in
connection with the Loan or which may be available under applicable law.

 

10. GENERAL TERMS. The following shall be applicable throughout the period of
this Agreement or thereafter as provided herein:

 

a) Rights of Third Parties. All conditions of the Lender hereunder are imposed
solely and exclusively for the benefit of Lender and its successors and assigns,
and no other Person shall have standing to require satisfaction of such
conditions or be entitled to assume that Lender will make advances in the
absence of strict compliance with any or all thereof, and no other Person shall,
under any circumstances, be deemed to be a beneficiary of this Agreement or the
Loan Documents, any provisions of which may be freely waived in whole or in part
by the Lender at any time if, in its sole discretion, it deems it desirable to
do so.

 

b) Borrower is not Lender’s Agent. Nothing in this Agreement, the Note, the
Security Agreement or any other Loan Document shall be construed to make the
Borrower the Lender’s agent for any purpose whatsoever, or the Borrower and
Lender partners, or joint or co-venturers, and the relationship of the parties
shall, at all times, be that of debtor and creditor.

 

c) Evidence of Satisfaction of Conditions. Lender shall, at all times, be free
independently to establish to its good faith and satisfaction, and in its
absolute discretion, the existence or nonexistence of a fact or facts which are
disclosed in documents or other evidence required by the terms of this
Agreement.

 

d) Headings. The headings of the sections, paragraphs and subdivisions of this
Agreement are for the convenience of reference only, and shall not limit or
otherwise affect any of the terms hereof.

 

 14 

 

 

e) Invalid Provisions to Affect No Others. If performance of any provision
hereof or any transaction related hereto is limited by law, then the obligation
to be performed shall be reduced accordingly; and if any clause or provision
herein contained operates or would prospectively operate to invalidate this
Agreement in part, then the invalid part of said clause or provision only shall
be held for naught, as though not contained herein, and the remainder of this
Agreement shall remain operative and in full force and effect.

 

f) Application of Interest to Reduce Principal Sums Due. In the event that any
charge, interest or late charge is above the maximum rate provided by law, then
any excess amount over the lawful rate shall be applied by Lender to reduce the
principal sum of the Loan or any other amounts due Lender hereunder.

 

g) Governing Law. The laws of the State of Florida shall govern the
interpretation and enforcement of this Agreement, without regard to its
principles of conflict of law.

 

h) Number and Gender. Whenever the singular or plural number, masculine or
feminine or neuter gender is used herein, it shall equally include the others
and shall apply jointly and severally.

 

i) Waiver. If Lender shall waive any provisions of the Loan Documents, or shall
fail to enforce any of the conditions or provisions of this Agreement, such
waiver shall not be deemed to be a continuing waiver and shall never be
construed as such; and Lender shall thereafter have the right to insist upon the
enforcement of such conditions or provisions. Furthermore, no provision of this
Agreement shall be amended, waived, modified, discharged or terminated, except
by instrument in writing signed by the parties hereto.

 

j) Notices. All notices from the Borrower to Lender and Lender to Borrower
required or permitted by any provision of this Agreement shall be in writing and
sent by registered or certified mail or nationally recognized overnight delivery
service and addressed as follows:

 

  TO LENDER:   HSBC Bank USA, N.A.       2929 Walden Avenue, C-111       Depew,
New York 14043       Attention: Commercial Banking

 

  TO BORROWER:   7380 Sand Lake Suite, Suite 500       Orlando, Florida 32819

 

Such addresses may be changed by such notice to the other party. Notice given as
hereinabove provided shall be deemed given on the date of its deposit in the
United States Mail and, unless sooner actually received, shall be deemed
received by the party to whom it is addressed on the third calendar day
following the date on which said notice is deposited in the mail, or if a
courier system is used, on the date of delivery of the notice.

 

k) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding on the parties hereto and their heirs, legal representatives, successors
and assigns; but nothing herein shall authorize the assignment hereof by the
Borrower.

 

 15 

 

 

l) USA Patriot Act Notice. Lender hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), Lender is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.

 

m) Counterparts, Facsimiles. This Agreement and any of the Loan Documents may be
executed in counterparts. Each executed counterpart of this Agreement or any
Loan Document will constitute an original document, and all executed
counterparts, together, will constitute the same agreement. Any counterpart
evidencing signature by one party that is delivered by facsimile by such party
to the other party hereto shall be binding on the sending party when such
facsimile is sent, and such sending party shall within ten (10) days thereafter
deliver to the other parties a hard copy of such executed counterpart containing
the original signature of such party or its authorized representative.

 

n) Conflict. In the event of a conflict between n the terms of this Agreement
and the other Loan Documents, the terms of this agreement shall control.

 

o) WAIVER OF JURY TRIAL. LENDER AND BORROWER HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE THE RIGHT ANY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT AND ANY AGREEMENT TO BE CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT.

 

 16 

 

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed on the date first above written.

 

  BORROWER:         CODA OCTOPUS GROUP, INC., a Delaware corporation         By:
/s/     Mike Midgley, Acting Chief Financial Officer         CODA OCTOPUS
PRODUCTS, INC., a Delaware corporation         By: /s/     Mike Midgley, Acting
Chief Financial Officer         CODA OCTOPUS COLMEK, INC., a Utah corporation  
      By: /s/     Mike Midgley, Chief Executive Officer         LENDER:        
HSBC BANK USA, N.A.         By: /s/     Joseph A. Davis, Senior Vice President

 

 17 

 

 

Exhibit “A”

 

Existing Litigation of Borrower

 

None.

 

  

 

 

Exhibit “B”

 

FORM OF COMPLIANCE CERTIFICATE (BORROWER)

 

________________ ____, 201__

 

I refer to the Loan Agreement dated April ___, 2017, between CODA OCTOPUS, INC.,
a Delaware corporation, CODA OCTOPUS PRODUCTS, INC., a Delaware corporation, and
CODA OCTOPUS COLMEK, INC., a Utah corporation (individually and/or collectively
the “Borrower”), and HSBC BANK USA, N.A. (“HSBC” or “Lender”) (as amended,
restated, supplemented or modified from time to time, the “Loan Agreement”).
Unless otherwise defined herein, terms defined in the Loan Agreement are used
herein with the same meanings.

 

I, __________________________, holding the office of each Borrower set forth
below, do hereby certify on behalf of the Borrower as of the quarter ending
____________________, (the “Report Date”), as follows:

 

(1) The Borrower has performed and complied in all material respects with all
covenants and conditions contained in the Loan Documents;

 

(2) No Event of Default (as defined in the Loan Agreement) has occurred and is
continuing or exists under the Note and the other Loan Documents;

 

(3) All representations and warranties of the Borrower are true and correct in
all material respects on the date hereof, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and accurate on and as
of such earlier date) or by their nature can no longer be true and correct as
the result of events not prohibited by the Loan Documents;

 

(4) Borrower has maintained an aggregate Fixed Charge Coverage Ratio of not less
than 1.50 to 1.00 [actual of ______ to 1.00 based on calculations attached];

 

(5) Borrower has maintained an aggregate ratio of total liabilities to tangible
net worth of less than 3.00 to 1.00 [actual of ______ to 1.00 based on
calculations attached]; and

 

(6) Borrower has made all principal payments, including the annual $700,000
payment, under the Loan when due.

 

Supporting financial information and covenant calculations are included in the
financial statements and other information attached hereto.

 

  

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate this _____ day
of ____________________, 20__.

 

  BORROWER:         CODA OCTOPUS GROUP, INC., a Delaware corporation         By:
                 Name:     Title:           CODA OCTOPUS PRODUCTS, INC., a
Delaware corporation         By:     Name:     Title:           CODA OCTOPUS
COLMEK, INC., a Utah corporation         By:     Name:     Title:  

 

  

 

 

